Exhibit 10.1

THIRD AMENDMENT TO

AMENDED AND RESTATED

NOTE PURCHASE AGREEMENT

This Third Amendment to Amended and Restated Note Purchase Agreement (this
“Amendment”), dated as of November 3, 2009, is among UNIFIED GROCERS, INC.
(formerly known as Unified Western Grocers, Inc.), a California corporation (the
“Company”), the Persons set forth on Schedule 1 attached hereto (collectively,
the “Tranche C Note Purchasers,” and each, a “Tranche C Note Purchaser”), the
current Noteholders under the Amended and Restated Note Purchase Agreement
referred to in Recital A below, which are listed on Schedule 2 attached hereto,
and John Hancock Life Insurance Company, acting in its capacity as collateral
agent for the current Noteholders.

RECITALS

A. Pursuant to that certain Amended and Restated Note Purchase Agreement, dated
as of January 3, 2006, among the Company, the Collateral Agent and the
purchasers named therein (as amended by Amendment to Note Purchase Agreement and
Consent dated as of December 19, 2006 and by Second Amendment to Note Purchase
Agreement dated November 7, 2008, as amended hereby and as further amended,
extended and replaced from time to time, the “Note Purchase Agreement,” and with
capitalized terms used herein and not otherwise defined used with the meanings
given such terms in the Note Purchase Agreement), the Company issued the Notes
and the Purchasers purchased the same on the terms and conditions set forth
therein.

B. The Continuing Notes have matured and have been paid by the Company.

C. The Company has authorized the issuance of its 6.82% Senior Secured Notes due
2019 in the aggregate principal amount of Twenty Five Million Dollars
($25,000,000.00).

D. The Tranche C Note Purchasers are willing to purchase the Notes referenced in
the preceding paragraph by amending the Note Purchase Agreement on the terms and
conditions set forth herein to provide for the issuance of said Notes and, inter
alia, are requiring that the said Notes be secured by all property and
collateral covered by the Deeds of Trust and the other Security Documents.

E. The parties have agreed to amend the Note Purchase Agreement as set forth
herein to make those Tranche C Note Purchasers which are not already parties to
the Note Purchase Agreement and the Collateral Agency Agreement parties thereto
and to provide for all of the terms and conditions of the issuance and sale of
the Notes referenced above.

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Amendment, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

SECTION 1. JOINDER IN NOTE PURCHASE AGREEMENT AND COLLATERAL AGENCY

Each of the Tranche C Note Purchasers which are not parties to the Note Purchase
Agreement and the Collateral Agency Agreement agrees to become and by execution
of this Amendment (a) does hereby become a party to the Note Purchase Agreement
and agrees to be bound by all of the terms and provisions thereof, and (b) does
hereby become a party to the Collateral Agency Agreement and agrees to be bound
by all of the terms and provisions thereof. Such Tranche C Note Purchasers which
are hereby becoming a party to the Note Purchase Agreement shall henceforth be
deemed “Purchasers” under the Note Purchase Agreement and all references to the
term “Purchaser” or “Purchasers” shall include each Tranche C Note Purchaser.
Such Tranche C Note Purchasers which are becoming parties to the Collateral
Agency Agreement shall henceforth be deemed to be “Noteholders” under the
Collateral Agency Agreement and all references to the terms “Noteholder” or
Noteholders” shall include each Tranche C Purchaser. The Company, the Collateral
Agent and the Noteholders agree and consent to the foregoing provisions of this
Section 1.

SECTION 2. AMENDMENTS TO THE NOTE PURCHASE AGREEMENT

Effective on the date of this Amendment, the Note Purchase Agreement is amended
as follows:

(A) Section 1 is amended by adding new Section 1.2A, Section 1.3A, Section 1.4A,
Section 1.5A and Section 1.6A to the Note Purchase Agreement to read as follows:

§1.2A Authorization of Tranche C Notes. The Company has duly authorized the
issuance of $25,000,000 in aggregate principal amount of its 6.82% Senior
Secured Notes due 2019 (the “Tranche C Notes”) to be issued under, and
substantially in the form set forth in Exhibit A-3 to, this Agreement. Except in
any provision of this Section 1 where the term “Notes” is a specific reference
to the Tranche A Notes and the Tranche B Notes, the Tranche A Notes, the
Tranche B Notes and the Tranche C Notes are collectively referred to herein as
the “Notes.”

§1.3A Maturity of and Interest on the Tranche C Notes. Each Tranche C Note shall
have a stated maturity date of November 1, 2019 (the “Tranche C Maturity Date”).
Each Tranche C Note shall bear interest and otherwise be in the form and payable
as set forth in this Agreement.

§1.4A Purchase and Sale of the Tranche C Notes.

(a) The Company agrees to issue and sell to the Tranche C Purchasers the
Tranche C Notes upon and subject to the terms and conditions hereof and in
reliance upon the representations and warranties of the Company contained
herein, the Tranche C Purchasers agree to purchase and accept the Tranche C
Notes in consideration of their funding to the Company, at par, in immediately
available funds, the amount of $25,000,000. The specific amounts of Tranche C
Notes to be purchased by each Tranche C Note Purchaser are set forth on
Schedule 1

 

2



--------------------------------------------------------------------------------

to the Third Amendment. The obligations of each Tranche C Note Purchaser
hereunder are several and not joint obligations and no Tranche C Note Purchaser
shall have any obligation hereunder or any liability to any Person for the
performance or non-performance of any other Tranche C Note Purchaser or
Noteholder hereunder. The closing of the sale and purchase of the Tranche C
Notes shall be held at the offices of Farella Braun & Martell LLP (“Purchasers’
Counsel”), 235 Montgomery Street, San Francisco, California 94104, at 8:00 a.m.,
P.S.T., at a closing (the “Tranche C Closing”) on November 3, 2009 (the
“Tranche C Closing Date”), or on such other Business Day on or prior to such
date as may be agreed upon by the Company and the Tranche C Note Purchasers.

(b) On the Tranche C Closing Date, the Company will issue and deliver to the
Tranche C Note Purchasers one or more Tranche C Notes registered in the name of
the Tranche C Purchasers or the name of their nominee and in the aggregate
principal amount or amounts specified for the applicable Tranche C Notes
opposite its name in Schedule 1 to the Third Amendment, duly executed by the
manual signature of one of its authorized officers and dated the Tranche C
Closing Date.

(c) If on the Tranche C Closing Date the Company shall fail to tender any of the
Tranche C Notes as provided above in this Section 1.4A, or any of the conditions
specified in Section 2A shall not have been fulfilled to the satisfaction of the
Tranche C Note Purchasers, at the election of the Tranche C Note Purchasers, the
Tranche C Note Purchasers shall be relieved of all obligations under this
Agreement relating to the purchase of the Tranche C Notes without thereby
waiving any other rights you may have by reason of such failure or such
nonfulfillment.

§1.5A Use of Proceeds. The proceeds of the sale of the Tranche C Notes shall be
used by the Company to pay down the Operating Line of Credit.

§1.6A Terms and Conditions of the Tranche C Notes.

(a) Each Tranche C Note issued hereunder shall be substantially in the form
annexed hereto as Exhibit A-3 and shall be due on the Tranche C Maturity Date.

(b) From the Tranche C Closing Date to the Tranche C Maturity Date, the
Tranche C Notes shall bear interest at the fixed rate of 6.82% per annum.
Interest on the Tranche C Notes shall be computed on the basis of a 360-day year
of twelve 30-day months. If the Company shall have paid or agreed to pay any
interest or premium on any of the Tranche C Notes in excess of that permitted by
law, then it is the express intent of the Company and the holder thereof that
all excess amounts previously paid or to be paid by the Company be applied to
reduce the principal balance of such Tranche C Note and that the provisions of
such Tranche C Note immediately be deemed reformed and the amounts thereafter
collectable thereunder reduced, without the necessity of the execution of any
new document, so as to comply with the then applicable law but also so as to
permit the recovery of the fullest amount otherwise called for thereunder.

(c) Accrued interest on the Tranche C Notes shall be due and payable on each
Installment Date, commencing December 1, 2009. The entire outstanding principal
balance of the Tranche C Notes, and all accrued and unpaid interest, shall be
due on the Tranche C Maturity Date.

 

3



--------------------------------------------------------------------------------

(B) A new Section 2.A is added to the Note Purchase Agreement to read as
follows:

SECTION 2A. CONDITIONS TO CLOSING THE TRANCHE C NOTES.

The obligation of the Tranche C Note Purchasers to purchase and pay for, and
otherwise accept, the Tranche C Notes to be sold to the Tranche C Note
Purchasers at the Tranche C Closing is subject to the fulfillment to the
satisfaction of the Tranche C Note Purchasers, prior to or at the Tranche C
Closing, of the following conditions:

§2.1A Representations and Warranties. The representations and warranties of the
Company in the Third Amendment shall be correct when made and at the time of the
Tranche C Closing.

§2.2A No Default. After giving effect to the issue and sale of the Tranche C
Notes (and the application of the proceeds thereof as contemplated by
Section 1.5A), no Default or Event of Default shall have occurred and be
continuing.

§2.3A Certificates.

(a) Officer’s Certificate. The Company shall have delivered to the Noteholders
an Officer’s Certificate, dated the Tranche C Closing Date, certifying that the
conditions specified in Sections 2.1A and 2.2A have been fulfilled.

(b) Secretary’s Certificate. The Company and each Subsidiary Guarantor shall
have delivered to the Noteholders a certificate certifying (i) the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Debt Documents (as amended or otherwise) to which
it is a party, (ii) its Articles of Incorporation and Bylaws attached thereto as
then in effect, and (iii) the incumbency and specimen signatures of the persons
authorized to execute the Debt Documents to which it is a party.

(c) Corporate Documents of the Company and the Subsidiary Guarantors. The
Noteholders shall have received (a) a copy of the articles of incorporation and
any amendments thereto of the Company, certified by the Secretary of State of
the State of California, dated as of a date not more than 60 days prior to the
Tranche C Closing Date, (b) a certificate issued by the California Secretary of
State or other appropriate Governmental Authority as to the good standing and
qualification to do business of the Company and each Subsidiary Guarantor, (c) a
certificate of the California Franchise Tax Board or other appropriate
Governmental Authority as to the tax status of the Company and each Subsidiary
Guarantor, and (d) a certificate of good standing from the Oregon Secretary of
State showing the Company as a foreign corporation in good standing in such
jurisdiction.

§2.4A Opinions of Counsel. The Noteholders shall have received opinions in form
and substance satisfactory to the Noteholders, dated the Tranche C Closing Date
(a) from Sheppard, Mullin, Richter & Hampton, LLP, special counsel for the
Company, covering such

 

4



--------------------------------------------------------------------------------

matters incident to the transactions contemplated hereby as Purchasers’ Counsel
may reasonably request (and the Company hereby instructs its counsel to deliver
such opinion to the Noteholders), and (b) Purchasers’ Counsel, substantially in
the form required by the Collateral Agent and covering such other matters
incident to such transactions as the Noteholders may reasonably request.

§2.5A Purchase Permitted By Applicable Law, etc. On the Tranche C Closing Date
the purchase of the Tranche C Notes by the Tranche C Note Purchasers shall
(a) be permitted by the laws and regulations of each jurisdiction to which they
are subject, without resort to any so-called “basket clause” of any such law,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date hereof.

§2.6A Delivery of Notes. Contemporaneously with the Tranche C Closing, the
Company shall deliver the Tranche C Notes to be sold by it at the Tranche C
Closing, in each case as specified in Schedule 1 to the Third Amendment

§2.7A Debt Documents; Other Agreements. The Noteholders shall have received
(a) from the Company, fully executed originals of all amendments to the Deeds of
Trust and any other Debt Documents to which the Company is a party, and (b) from
each Subsidiary Guarantor, any amendments/acknowledgments of the Subsidiary
Guaranty and the Subsidiary Security Agreement, in each case to the extent
required by the Collateral Agent.

§2.8A Tax Lien and Judgment Lien Searches. The Collateral Agent shall have
received the results of searches regarding the Company conducted in the tax lien
and judgment lien filing records in each appropriate jurisdiction (including
without limitation, the California Secretary of State and the various county
recorders of the counties where the Real Property is located), in each case
reasonably satisfactory to you.

§2.9A Title Insurance. The Collateral Agent shall have received such increases
in coverage amounts and endorsements to the lender’s policies of title insurance
previously issued by Chicago Title Company with respect to the Security
Documents as you may reasonably require.

§2.10A Payment of Special Counsel Fees. Without limiting the provisions of
Section 13.1 of the Agreement, the Company shall have paid on or before the
Tranche C Closing the fees, charges and disbursements of Purchasers’ Counsel to
the extent reflected in a statement from such counsel rendered to the Company at
least three (3) Business Days prior to the Tranche C Closing (with the
understanding that supplemental statements for reasonable fees and disbursements
subsequently posted is to be rendered at a later date).

§2.11A Private Placement Number. A Private Placement number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office
of the NAIC) shall have been obtained for the Tranche C Notes.

 

5



--------------------------------------------------------------------------------

§2.12A Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by the Third Amendment to this
Agreement and the Tranche C Notes, each of the other Debt Documents and all
documents and instruments incident to the transactions contemplated hereby and
thereby shall be reasonably satisfactory to the Noteholders, and the Noteholders
shall have received all such counterpart originals or certified or other copies
of such documents as you or they may reasonably request.

§2.13A No Material Adverse Change. There shall not have occurred any Material
Adverse Effect, as reasonably determined by the Noteholders, since September 27,
2008.

(C) The first sentence of Section 6.1(a) of the Note Purchase Agreement is
amended to read as follows:

The Company shall make the prepayments of principal on the Notes required by
Section 1.6 and 1.6A, without payment of the Make-Whole Amount or any premium.

(D) The phrase “means 0.50%” in the first line of the definitions of
“Reinvestment Yield” in Section 6.6 of the Note Purchase Agreement is amended to
read as follows:

“for the Tranche A Notes and Tranche B Notes, means 0.50%, and for the Tranche C
Notes, means 0.75% …”

(E) A new Section 7.13 is added to the Note Purchase Agreement to read as
follows:

7.13 Most Favored Lender Covenant.

(a) If, at any time after the date of the Third Amendment, the Operating Line of
Credit shall include any financial covenants that address ratios or limitations
that are the same as, or similar to, the ratios and limitations addressed in
paragraphs (b), (c), (d), and (e) of Section 8.6 of this Agreement, and that
would be more beneficial to the Noteholders than relevant similar covenants or
like provisions contained in said paragraphs of Section 8.6 (herein referred to
as “Updated Covenants”), then the Company shall provide written notice within 10
Business Days of the effectiveness thereof to each Noteholder (which notice
shall include a description of the Updated Covenants, any defined terms used
therein and related explanatory calculations, as applicable). Thereupon, unless
waived in writing by the Required Noteholders within 10 Business Days of such
Noteholders’ receipt of such notice, such Updated Covenants shall be deemed
incorporated by reference into this Agreement, mutatis mutandis, as if set forth
fully in this Agreement, effective as of the date when such Updated Covenants
became effective under the Operating Line of Credit. Upon the request of the
Required Noteholders, the Company and the Required Noteholders shall enter into
an additional agreement or an amendment to this Agreement (as the Required
Noteholders may request), evidencing the incorporation of such Updated Covenants
substantially as provided for in the Operating Line of Credit.

(b) Provided that no Default or Event of Default is then in existence (or at
such later time when a then existing Default or Event of Default is waived,
cured or otherwise no

 

6



--------------------------------------------------------------------------------

longer exists), (i) if any Updated Covenant that has been incorporated herein
pursuant to Section 7.13(a) is subsequently amended, modified or waived in the
Operating Line of Credit with the effect that such Updated Covenant is made less
restrictive, such Updated Covenant, as amended, modified or waived, shall be
deemed incorporated by reference into this Agreement, mutatis mutandis, as if
set forth fully in this Agreement, effective as of the date when such amendment,
modification or waiver became effective under the Operating Line of Credit, and
in the case of a waiver, for the period or periods during which such waiver is
effective under the Operating Line of Credit (provided, however, that if any
Updated Covenant is made less restrictive than the corresponding financial
covenant in this Agreement as of the effective date of the Third Amendment, as
such corresponding financial covenant may thereafter be amended by the parties
(other than by operation of this Section 7.13), then the Updated Covenant shall
at that time be of no further force or effect and the corresponding financial
covenant in this Agreement shall be in effect), and (ii) if any Updated Covenant
that has been incorporated herein pursuant to Section 7.13(a) is subsequently
removed or terminated from the Operating Line of Credit or the Company is
otherwise no longer required to comply therewith under the Operating Line of
Credit, or the Operating Line of Credit is repaid in full (with the obligors
under such facility having no further ability to incur indebtedness thereunder),
then the Company shall, effective as of the date when (x) the removal or
termination of such Updated Covenant became effective under the Operating Line
of Credit, (y) the requirement to comply therewith ceases to exist, or
(z) repayment in full of the Operating Line of Credit is made (with the obligors
under such facility having no further ability to incur indebtedness thereunder),
in each case, no longer be or remain obligated to comply with the corresponding
Updated Covenant hereunder. For the avoidance of doubt, all covenants and Events
of Default set forth in this Agreement other than through the application of
Section 7.13(a) shall remain in full force and effect, regardless of the
incorporation, modification, waiver or removal of any Updated Covenants pursuant
to this Section 7.13 or any amendment, modification or waiver which makes such
Updated Covenant less restrictive or removes or terminates such Updated
Covenant.

(F) The second sentence of Section 11.2 of the Note Purchase Agreement is
amended to read as follows:

Each such new Note shall be payable to such Person as such holder may request
and shall be substantially in the form of Exhibit A-1, Exhibit A-2 or Exhibit
A-3, respectively.

(G) Section 13.2 of the Note Purchase Agreement is amended to cover and be
applicable to the Tranche C Closing of the Tranche C Notes.

(H) In the Glossary to Note Purchase Agreement, the following terms are amended
to read as follows:

“Purchaser” means each Person named on Schedule 1 to this Agreement or any
amendment thereto.

“Purchasers’ Counsel” has the meaning set forth in Section 1.4A.

 

7



--------------------------------------------------------------------------------

(I) In the Glossary to Note Purchase Agreement, the following terms are added
thereto:

“Third Amendment” means the Third Amendment to Amended and Restated Note
Purchase Agreement dated as of October     , 2009 among the Tranche C
Noteholders, the Noteholders as of such date, the Collateral Agent, the Company
and the Subsidiary Guarantors.

“Tranche C Closing” has the meaning set forth in Section 1.4A.

“Tranche C Closing Date” has the meaning set forth in Section 1.4A.

“Tranche C Maturity Date” has the meaning set forth in Section 1.3A.

“Tranche C Notes” has the meaning set forth in Section 1.2A.

“Updated Covenants” has the meaning set forth in Section 7.13(a).

(J) Parts C, D and E of Schedule I to the Note Purchase Agreement, and the
Schedule of Information contained in such Schedule I for each Noteholder, is
amended to read as set forth in Schedule 3 hereto.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF COMPANY

In order to induce the Noteholders to enter into this Amendment and consummate
all of the transactions contemplated thereby, the Company and each Subsidiary
Guarantor, as applicable, represents and warrants as of the date hereof that:

§3.1 Existing Representations and Warranties True and Correct. All of the
representations and warranties set forth in Sections 3.1, 3.2, 3.4(c), 3.4(e),
3.8, 3.9, 3.11, 3.12(a), 3.12(b), provided that it is understood that the
reference to “Plan” in the first sentence of such Section 3.12(b) shall be
deemed to refer to each Plan other than Multi-employer Plans, 3.12(e), provided
that the reference in Section 3.12(e) to “the Company’s most recently ended
Fiscal Year” shall be deemed to be a reference to “the Company’s Fiscal Year
ended September 27, 2008” and the reference in Section 3.12(e) to “Note 15 to
the Company’s Financial Statements for the Fiscal Year ended October 1, 2005”
shall be deemed to be a reference to “Note 13 to the Company’s Financial
Statements for the Fiscal Year ended September 27, 2008,” 3.15, the second
sentence of Section 3.16, 3.17, 3.19, 3.20, 3.26 and 3.27 of the Note Purchase
Agreement, as modified by relevant Items set forth in disclosure Schedule II to
the Note Purchase Agreement, provided that to the extent any such Items are set
forth in Schedule 4 hereto, then the Items referenced in the representations and
warranties above shall be deemed to be a reference to such Items as set forth in
Schedule 4 hereto, are true and correct on and as of the date hereof, and no
Default or Event of Default has occurred and is continuing.

 

8



--------------------------------------------------------------------------------

§3.2 Requisite Power. The Company and each Subsidiary Guarantor has the power,
authority and legal right to enter into, perform and comply with this Amendment
and the Tranche C Notes, to carry out the provisions of this Amendment and the
Tranche C Notes, to issue the Tranche C Notes and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Amendment and the Tranche C Notes by the Company and each Subsidiary Guarantor,
as applicable, and all of the documents relating thereto to which any of them is
a party have been duly authorized by the Board of Directors of the Company and
each Subsidiary Guarantor, as applicable, and all necessary action in respect
thereof has been taken, and the execution, delivery and performance thereof do
not require any other consent or approval of any Person.

§3.3 Consents. No consent, license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any Governmental Authority is required on the part of the Company or any
Subsidiary Guarantor, as applicable, in connection with the execution, delivery
and performance by Company or any Subsidiary Guarantor, as applicable, of this
Amendment and the Tranche C Notes.

§3.4 Binding Agreements. This Amendment has been duly executed and delivered by
the Company and each Subsidiary Guarantor and constitutes, and the other Debt
Documents to which the Company or a Subsidiary Guarantor is a party, when
executed and delivered by the Company or such Subsidiary Guarantor, as
applicable, will constitute, the legal, valid and binding obligations of the
Company or such Subsidiary Guarantor, as applicable, enforceable against the
Company or such Subsidiary Guarantor, as applicable, in accordance with its or
their terms, except as the enforceability hereof or thereof may be affected by
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally and principles of equity. The execution, delivery and performance by
each Company and each Subsidiary Guarantor of the Debt Documents, and the
issuance and sale by the Company of the Tranche C Notes, do not or will not:
(a) contravene such Person’s Articles of Incorporation or Bylaws; (b) violate
any provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect applicable to such Person;
(c) result in a breach of or constitute a default under any contractual
obligation of the Company or such Subsidiary Guarantor, as applicable; or
(d) result in or require the imposition of any Lien (except as shall be created
by the Security Documents) upon or with respect to any of the Assets now owned
or hereafter acquired by the Company or any Subsidiary Guarantor except as
permitted by the Note Purchase Agreement.

§3.5 Financial Statements. The Company has heretofore furnished to the
Noteholders copies of audited consolidated financial statements of the Company
and its Subsidiaries for the Fiscal Years ended September 27, 2008 and
September 29, 2007, including audited consolidated balance sheets of the Company
and its Subsidiaries as of the end of each such Fiscal Year and consolidated
statements of income, retained earnings, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for each such Fiscal Year,
together with the opinion thereon of Deloitte & Touche LLP, independent
certified public accountants (the “Financial Statements”). The Financial
Statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates of such Financial

 

9



--------------------------------------------------------------------------------

Statements and the consolidated results of their operations and cash flows for
the respective periods so specified and have been prepared in accordance with
GAAP consistently applied throughout the periods involved except as set forth in
the notes thereto. There has been no change in the financial condition,
operations, business, properties or prospects of the Company or any Subsidiary
since September 27, 2008, except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

§3.6 No Claims, Etc. Each of the Company and each Subsidiary Guarantor has no
existing claims, counterclaims, defenses, personal or otherwise, or rights of
setoff whatsoever with respect to any of the Debt Documents or against the
Collateral Agent or any of the Noteholders, whether arising out of the Debt
Documents or otherwise.

§3.7 Brokers, Etc. The Company has not dealt with any broker, finder, commission
agent or other Person in connection with the offer or sale of the Tranche C
Notes and the transactions contemplated by this Amendment, and the Company has
the sole obligation to pay any broker’s fee, finder’s fee or commission in
connection with such transactions.

§3.8 Private Offering by the Company. Neither the Company nor anyone acting on
its behalf has offered the Tranche C Notes or any similar securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any Person other than the Noteholders,
each of which has been offered the Notes at a private sale for investment.
Neither the Company nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act.

SECTION 4. REPRESENTATIONS OF TRANCHE C NOTEHOLDERS

Each of the Tranche C Noteholders, severally and not jointly, makes the
representations and warranties in Section 4 of the Note Purchase Agreement with
respect to the Tranche C Notes.

SECTION 5. REAFFIRMATION OF DEBT DOCUMENTS

The Company hereby affirms and agrees that: (a) its execution and delivery of,
and the performance of its obligations under, this Amendment shall not in any
way amend, impair, invalidate or otherwise affect any of its obligations or the
rights of the Collateral Agent or the Noteholders under the Note Purchase
Agreement and the other Debt Documents, except as expressly set forth herein,
(b) to the extent not expressly amended hereby, the Note Purchase Agreement and
the other Debt Documents remain in full force and effect, and (c) to the extent
not expressly amended hereby or previously released by the Collateral Agent, the
Security Documents continue to constitute a first priority perfected Lien upon
the Real Property and the Personal Property as to the Obligations of the Company
under the Note Purchase Agreement as amended hereby, subject in each case to any
Liens or other matters expressly permitted by the Note Purchase Agreement.

 

10



--------------------------------------------------------------------------------

SECTION 6. CONSENT OF SUBSIDIARY GUARANTORS

Each Subsidiary Guarantor, by acknowledging and agreeing to this Amendment as
provided by its signature below, hereby consents to this Amendment, and agrees
that (a) the execution and delivery by the Company of, and the performance of
its obligations under, this Amendment and the Tranche C Notes shall not in any
way amend, impair, invalidate or otherwise affect any of the obligations of such
Subsidiary Guarantor or the rights of Noteholders under any provisions of the
Subsidiary Guaranties or the Subsidiary Security Agreements, and (b) the
Subsidiary Guaranties and the Subsidiary Security Agreements remain in full
force and effect, and such Subsidiary Guarantor has not defenses or offsets to
any of its obligations thereunder.

SECTION 7. MISCELLANEOUS

(a) On and after the date effective hereof, each reference in the Agreement to
“this Agreement,” hereunder,” hereof,” “herein,” or words of like import, and
each such reference in the Debt Documents or any of the Notes, shall mean and be
a reference to the Agreement as amended hereby. The Tranche C Notes shall be
governed by the Agreement and this Amendment and references to the Notes in the
Agreement shall also apply to or include the Tranche C Notes except where such
application would directly conflict with the terms of this Amendment.

(b) The Company acknowledges that pursuant to Section 13.1 of the Agreement, the
Company is obligated to pay or reimburse the Noteholders for all amounts covered
by such section which relate in any way to this Amendment.

(c) This Amendment may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.

 

11



--------------------------------------------------------------------------------

(d) Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment or be given any
substantive effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

UNIFIED GROCERS, INC., a California corporation By:  

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Senior Vice President Finance & Treasurer

GROCERS DEVELOPMENT CENTER, INC., a California corporation, as a Subsidiary
Guarantor (for purposes of sections 3 and 6 only) By:  

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Secretary & Treasurer

CROWN GROCERS, INC., a California corporation, as a Subsidiary Guarantor (for
purposes of sections 3 and 6 only) By:  

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Treasurer & Assistant Secretary

SAV MAX FOODS, INC., a California corporation, as a Subsidiary Guarantor (for
purposes of sections 3 and 6 only) By:  

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Vice President Finance & Treasurer

 

12



--------------------------------------------------------------------------------

MARKET CENTRE (formerly known as

GROCERS SPECIALTY COMPANY), a

California corporation, as a Subsidiary Guarantor

(for purposes of sections 3 and 6 only)

By:  

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Treasurer & Assistant Secretary

JOHN HANCOCK LIFE INSURANCE COMPANY, as Collateral Agent and as a
Noteholder By:  

/s/ D. Bertrand

  Dwayne Bertrand   Managing Director JOHN HANCOCK VARIABLE LIFE
INSURANCE COMPANY, as a Noteholder By:  

/s/ D. Bertrand

  Dwayne Bertrand   Authorized Signatory JOHN HANCOCK LIFE & HEALTH
INSURANCE COMPANY, as a Noteholder By  

/s/ D. Bertrand

  Dwayne Bertrand   Authorized Signatory JPMORGAN CHASE BANK, not individually
but
solely in its capacity as Directed Trustee for the
SBC Master Pension Trust, as a Noteholder By:  

/s/ Amy L. Schneeberger

Name:  

Amy L. Schneeberger

Title:  

Vice President

 

13



--------------------------------------------------------------------------------

List of Schedules and Exhibits

 

Schedule 1    List of Tranche C Note Purchasers Schedule 2    Current
Noteholders Schedule 3    Amendment to Portions of Schedule I of Amended and
Restated Note Purchase Agreement Schedule 4    Supplemental Disclosures of the
Company Exhibit A    Form of Tranche C Note



--------------------------------------------------------------------------------

Schedule 1

Tranche C Note Purchasers

 

Name of Tranche C Note Purchaser

   Principal Amount of Tranche C
Notes To Be Purchased

John Hancock Life Insurance Company

   $ 18,500,000

John Hancock Variable Life Insurance Company

   $ 4,500,000

John Hancock Life & Health Insurance Company

   $ 1,000,000

JPMorgan Chase Bank, as Directed Trustee for the SBC Master Pension Trust

   $ 1,000,000

 

* Notes to be purchased by John Hancock Life Insurance Company shall be in
denominations of $9,000,000, $9,000,000 and $500,000.



--------------------------------------------------------------------------------

Schedule 2

Current Noteholders

John Hancock Life Insurance Company

John Hancock Variable Life Insurance Company



--------------------------------------------------------------------------------

Schedule 3

Amended Portions of Schedule I to

Amended and Restated Note Purchase Agreement



--------------------------------------------------------------------------------

Schedule 4

Supplemental Disclosures of the

Company (for the Third Amendment)



--------------------------------------------------------------------------------

EXHIBIT A-3

To Third Amendment

FORM OF TRANCHE C NOTES

UNIFIED GROCERS, INC.

6.82% Senior Secured Note

due November 1, 2019

 

PPN: 90469#AA9    November 3, 2009 SSNC -  

 

     Los Angeles, California

Unified Grocers, Inc. (formerly known as Unified Western Grocers, Inc.), a
California corporation (the “Company”), for value received, hereby promises to
pay to [                    ] or registered assigns, the principal sum of
[                    ] AND NO/100 DOLLARS ($            ) on November 1, 2019
(the “Tranche C Maturity Date”); and to pay interest on the unpaid principal
balance hereof until this Note shall become due and payable in accordance with
the terms hereof or of that certain Amended and Restated Note Purchase Agreement
dated as of January 3, 2006, as amended (the “Agreement”) among the Company,
John Hancock Life Insurance Company and the other purchasers therein (whether at
maturity, by acceleration or otherwise) at the fixed rate of 6.82% per annum.
All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Agreement.

Interest on this Note shall be computed on the basis of a 360-day year of twelve
30-day months. If the Company shall have paid or agreed to pay any interest or
Make-Whole Amount on this Note in excess of that permitted by law, then it is
the express intent of the Company and the holder hereof that all excess amounts
previously paid or to be paid by the Company be applied to reduce the principal
balance of this Note, and the provisions hereof immediately be deemed reformed
and the amounts thereafter collectable hereunder reduced, without the necessity
of the execution of any new document, so as to comply with the then applicable
law, but also so as to permit the recovery of the fullest amount otherwise
called for hereunder.

Accrued interest on this Note shall be due and payable on the first Business Day
of each month (each, an “Installment Date”), commencing on December 1, 2009.
Notwithstanding anything to the contrary contained herein or in any Note,
however, the final payment due under this Note (whether at maturity, by
acceleration or otherwise) shall be in an amount sufficient to pay in full all
outstanding principal thereon together with all accrued interest and premium due
hereon. The aggregate outstanding principal balance of this Note shall be due on
the Tranche C Maturity Date.

In the event the principal amount of this Note, or any installment of Make-Whole
Amount or interest is not paid as and when such sum is due, a late charge shall
accrue in the amount of two percent (2%) of such overdue installment, and shall
be due and payable immediately. If the Company shall fail to pay any payment
when such sum is due, whether by

 

1



--------------------------------------------------------------------------------

acceleration, maturity or otherwise, this Note shall bear interest on all
outstanding principal, Make-Whole Amount, if any, and (to the extent permitted
by applicable law) interest, at the Overdue Rate.

This Note is one of a series of Senior Secured Notes issued in the aggregate
principal amount of $25,000,000 pursuant to the Agreement, and is entitled to
the benefits thereof. Payment of principal, Make-Whole Amount, if any, and
interest shall be made to the holder hereof in accordance with Section 12 of the
Agreement. As and to the extent provided in the Agreement, this Note is subject
to prepayment, in whole or in part, in certain cases without premium and in
other cases with premium. The Company agrees to make required prepayments on
account of this Note in accordance with the provisions of the Agreement. Under
certain circumstances, as specified in the Agreement, the principal of and
accrued interest on this Note may be declared due and payable in the manner and
with the effect provided in the Agreement.

The payment of principal of and Make-Whole Amount, if any, and interest on this
Note has been unconditionally secured by the Company by Liens on the Property
and an absolute assignment of rents pursuant to the Deeds of Trust and the
Security Agreements. Executed counterparts of the Security Agreements, the Deeds
of Trust and the other Security Documents are available for examination at the
office of the Company maintained pursuant to Section 7.9 of the Agreement.

This Note has not been registered under the Securities Act of 1933, as amended,
or the laws of any state and may be transferred in whole or in part only
pursuant to an effective registration statement under such Act and applicable
state laws or under an exemption from such registration available under such Act
and applicable state law. Subject to the foregoing, transfers of this Note shall
be registered upon registration books maintained for such purpose by or on
behalf of the Company as provided in the Agreement. Prior to presentation of
this Note for registration of transfer, the Company shall treat the registered
holder hereof as the owner and holder of this Note for the purpose of receiving
all payments of principal and interest hereon and for all other purposes
whatsoever, whether or not this Note shall be overdue, and the Company shall not
be affected by notice to the contrary. This Note may be transferred only to an
Institutional Investor (as defined in the Agreement).

The Company agrees to perform and observe duly and punctually each of the
covenants and agreements set forth in the Agreement, subject to the terms and
conditions set forth therein. All such covenants, agreements, terms and
conditions are incorporated by reference in this Note, and this Note shall be
interpreted and construed as if all such covenants, agreements, terms and
conditions were set forth in full in this Note at this place.

This Note shall be governed by and construed in accordance with the law of the
State of California.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.

 

UNIFIED GROCERS, INC., a California corporation By:  

 

  Christine Neal   Senior Vice President of Finance and Treasurer

 

3